Exhibit 10.4

AMENDED AND RESTATED

BV FINANCIAL, INC.

EMPLOYMENT AGREEMENT

THIS AGREEMENT, originally entered into the 12th day of January, 2005 (the
“Agreement”), by and between BV FINANCIAL, INC., a federally-chartered
corporation (the “Company”) and CAROLYN M. MROZ (“Executive”), is amended and
restated in its entirety as of December 18, 2008. References to the “Bank”
herein shall mean BAY-VANGUARD FEDERAL SAVINGS BANK, a federally chartered
savings institution.

W I T N E S S E T H

WHEREAS, Executive serves in a position of substantial responsibility;

WHEREAS, the Company wants to continue to assure Executive’s services for the
term of this Agreement;

WHEREAS, Executive is willing to continue to serve in the employ of the Company
during the term of this Agreement; and

WHEREAS, the parties desire to amend and restate the Agreement in order to bring
it into compliance with Section 409A of the Internal Revenue Code.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and upon the other terms and conditions provided for in this
Agreement, the parties hereby agree as follows:

1. Employment. The Company will employ Executive as President and Chief
Executive Officer. Executive will perform all duties and shall have all powers
commonly incident to the offices of President and Chief Executive Officer or
which, consistent with those offices, the board of directors of the Company
delegate to Executive. Executive also agrees to serve, if elected, as an officer
and/or director of any subsidiary of the Company and to carry out the duties and
responsibilities reasonably appropriate to that position.

2. Location and Facilities. Executive will be furnished with the working
facilities and staff customary for the positions of President and Chief
Executive Officer. The location of such facilities and staff will be at the
principal administrative offices of the Company or the Bank, or at such other
site or sites customary for such offices.

3. Term.

(a) The term of this Agreement shall include (i) the initial term, consisting of
the period commencing on the date of this Agreement (the “Effective Date”) and
ending on January 12, 2011, plus (ii) any and all extensions of the initial term
made pursuant to this Section 3.

(b) Commencing on July 1, 2009 (the “Renewal Date”), and continuing on each
anniversary thereafter, the disinterested members of the boards of directors of
the Bank and the Company may extend the term of this Agreement for an additional
year so that the remaining term of the Agreement again becomes thirty-six
(36) months (from the Renewal Date), unless Executive elects not to extend the
term of this Agreement by giving written notice of her intentions in accordance
with Section 19 of this Agreement. Each year, the Board of Directors of the
Company (the “Board”) will review Executive’s performance for purposes of
determining whether to extend the term of this Agreement and will include the
rationale and results of its



--------------------------------------------------------------------------------

review in the minutes of its meeting. Executive shall receive notice as soon as
possible after such review as to whether the Agreement will be extended for an
additional year.

4. Base Compensation.

(a) The Company agrees to pay the Executive an annual base salary of $151,980
payable in accordance with the customary payroll practices of the Bank.

(b) Each year, the Board will review the level of Executive’s base salary, based
upon factors they deem relevant, in order to determine whether to maintain or
increase Executive’s base salary.

5. Bonuses. Executive will participate in discretionary bonuses or other
incentive compensation programs the Company may sponsor or award from time to
time to other senior management employees.

6. Benefit Plans. Executive will participate in life insurance, medical, dental,
pension, profit sharing, other retirement and stock-based compensation plans and
other programs and arrangements that the Company may sponsor or maintain for the
benefit of its employees. Executive will also be reimbursed for all
out-of-pocket expenses associated with Executive’s annual medical physical.

7. Vacation and Leave.

(a) Executive may take vacation and other leave in accordance with the Company’s
policy for senior executives or otherwise as approved by the Board.

(b) In addition to paid vacations and other leave, the Board may grant Executive
a leave of absence, with or without pay, at such time or times and upon such
terms and conditions as the Board may determine in its discretion.

8. Expense Payments and Reimbursements. The Company will reimburse Executive for
all reasonable out-of-pocket business expenses incurred in connection with her
services under this Agreement. Executive must substantiate the payment of all
expenses in accordance with applicable policies of the Company.

9. Automobile Allowance, Cellular Phone and Conference Attendance. During the
term of this Agreement, the Company will reimburse Executive for all costs
associated with the business use of any automobile. Executive agrees to comply
with reasonable reporting and expense limitations on the use of any automobile
as may be established by the Company from time to time, and the Company will
include any amount of income attributable to Executive’s personal use of an
automobile on Executive’s Forms W-2. The Company will also provide Executive
with a cellular phone and will pay (or reimburse Executive) for all reasonable
expenses related to the business use of such phone. In addition to the
foregoing, Executive and his or her spouse, will be entitled to attend such
conferences as may be approved by the Board of Directors of the Bank from time
to time.

10. Loyalty and Confidentiality.

(a) During the term of this Agreement, Executive shall: (i) devote all her
business time, attention, skill, and efforts to the faithful performance of her
duties as President and Chief Executive Officer of the Company; provided,
however, that from time to time, Executive may serve on the boards of directors
of, and hold any other offices or positions in, companies or organizations that
will not present any conflict of interest with the Bank or the Company or any of
their affiliates, and that will not unfavorably affect the performance of

 

2



--------------------------------------------------------------------------------

Executive’s employment duties with the Company, and that will not violate any
applicable statute or regulation. Executive shall not engage in any business or
activity contrary to the business affairs or interests of the Bank or the
Company.

(b) Nothing contained in this Agreement prevents or limits Executive’s right to
invest in the capital stock or other securities of any business dissimilar from
that of the Bank or the Company, or, solely as a passive, minority investor, in
any business.

(c) Executive agrees to maintain the confidentiality of any and all information
concerning the operation or financial status of the Bank and Company; the names
or addresses of any borrowers, depositors and other customers; any information
concerning or obtained from such customers; and any other information concerning
the Bank or the Company which she gains or of which she becomes aware during the
course of her employment with the Company. Executive further agrees that, unless
required by law or specifically permitted by the Board in writing, she will not
disclose to any person or entity, either during or subsequent to her employment,
any of the above-mentioned information not generally known to the public, nor
shall she use the information in any way other than for the benefit of the
Company.

11. Termination and Termination Pay. Subject to Section 12 of this Agreement,
Executive or the Company may terminate Executive’s employment under the
following circumstances:

(a) Death. Executive’s employment under this Agreement shall terminate upon her
death during the term of this Agreement, in which event Executive’s estate shall
receive the compensation due to Executive through the last day of the calendar
month in which her death occurred.

(b) Retirement. This Agreement shall terminate upon Executive’s retirement under
the retirement benefit plan or plans in which she participates pursuant to
Section 6 of this Agreement or otherwise. Notwithstanding the foregoing, in the
event the Executive retires on or after the attainment of age 65, the Company
will provide the Executive with medical coverage for five (5) years following
her retirement date.

(c) Disability.

 

  (i) The Board or Executive may terminate Executive’s employment after having
determined Executive has suffered a Disability. For purposes of this Agreement,
“Disability” means a physical or mental infirmity that impairs Executive’s
ability to substantially perform her duties under this Agreement and results in
Executive becoming eligible for long-term disability benefits under any
long-term disability plans of the Company (or, if no such benefits exist, that
impairs Executive’s ability to substantially perform her duties under this
Agreement for a period of at least one hundred eighty (180) consecutive days).
The Board, in good faith, shall determine whether or not Executive becomes and
continues to be permanently disabled for purposes of this Agreement, based upon
competent medical advice and other factors that the Board reasonably believes to
be relevant. As a condition to any benefits, the Board may require Executive to
submit to physical or mental evaluations and tests as the Board or its medical
experts deem reasonably appropriate.

 

  (ii)

In the event of her Disability, Executive shall no longer be obligated to
perform services under this Agreement. The Company will pay Executive, as
Disability pay, an amount equal to one hundred percent (100%) of Executive’s
weekly rate of base salary in effect as of the date of her termination of
employment due to Disability. The Company will make Disability payments on a
monthly basis commencing on the

 

3



--------------------------------------------------------------------------------

 

first day of the month following the effective date of Executive’s termination
of employment due to Disability and ending on the earlier of: (A) the date she
returns to full-time employment at the Company in the same capacity as she was
employed prior to her termination for Disability; (B) her death; (C) her
attainment of age 65; or (D) the date the Agreement would have expired had
Executive’s employment not terminated by reason of Disability. The Company will
reduce Disability pay otherwise due to Executive under this provision by the
amount of any short- or long-term disability benefits payable to Executive under
any other disability programs sponsored by the Company. In addition, during any
period of Executive’s Disability, the Company shall continue to provide
Executive and her dependents, to the greatest extent possible, all benefits
(including, without limitation, benefits under retirement plans and medical,
dental and life insurance plans) provided to Executive and her dependents prior
to her Disability, on the same terms as if Executive remained actively employed
by the Company.

(d) Termination for Cause.

 

  (i) The board of directors of the Company may, by written notice to Executive
in the form and manner specified in this paragraph, immediately terminate
Executive’s employment at any time, for “Cause”. Executive shall have no rights
to receive compensation or other benefits for any period after termination for
Cause, except for already vested benefits. Termination for “Cause” shall mean
termination because of, in the good faith determination of the Board,
Executive’s:

 

  (1) Personal dishonesty;

 

  (2) Incompetence;

 

  (3) Willful misconduct;

 

  (4) Breach of fiduciary duty involving personal profit;

 

  (5) Intentional failure to perform duties under this Agreement;

 

  (6) Willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflects adversely on the reputation of the
Bank or the Company, any felony conviction, any violation of law involving moral
turpitude, or any violation of a final cease-and-desist order; or

 

  (7) Material breach by Executive of any provision of this Agreement.

 

  (ii) Notwithstanding the foregoing, Executive’s termination for Cause will not
become effective unless the Company has delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the board, at a meeting of the board called and held for the
purpose of finding that, in the good faith opinion of the Board (after
reasonable notice to Executive and an opportunity for Executive to be heard
before the board with counsel), Executive was guilty of the conduct described
above and specifying the particulars of her conduct.

 

4



--------------------------------------------------------------------------------

(e) Voluntary Termination by Executive. In addition to her other rights to
terminate employment under this Agreement, Executive may voluntarily terminate
employment during the term of this Agreement upon at least sixty (60) days prior
written notice to the board. Upon Executive’s voluntary termination, Executive
will receive only her compensation, vested rights and employee benefits up to
the date of her termination of employment.

(f) Without Cause or With Good Reason.

 

  (i) In addition to termination pursuant to Sections 11(a) through 11(e), the
Board, may, upon providing written notice to Executive, immediately terminate
her employment at any time for a reason other than Cause (a termination “Without
Cause”) and Executive may, upon providing written notice to the Board, terminate
her employment under this Agreement for “Good Reason” as defined below (a
termination “With Good Reason”).

 

  (ii) Subject to Section 12 of this Agreement, in the event of her termination
of employment under this Section 11(f), Executive shall receive her base salary
for the remaining term of the Agreement paid in one lump sum within ten
(10) calendar days of her termination. Executive shall also receive, for the
remaining term of the Agreement, the benefits she would have received under any
retirement programs (whether tax-qualified or non-qualified) in which she
participated prior to her termination (with the amount of benefits determined by
reference to the benefits Executive received or which the Company accrued on her
behalf during the twelve (12) months preceding her termination). Executive shall
also continue to participate in any health (including medical and dental), life,
disability or similar insurance coverage or benefit plans for the remaining term
of the Agreement, upon terms no less favorable than the most favorable terms
provided to senior executives of the Company during such period.

 

  (iii) For the purposes of this Agreement “Good Reason” shall mean the
occurrence of any of the following events without the Executive’s consent:

 

  (1) The assignment to Executive of duties that constitute a material
diminution of her authority, duties, or responsibilities (including reporting
requirements);

 

  (2) A material diminution in Executive’s Base Salary;

 

  (3) Relocation of Executive to a location outside a radius of 25 miles of the
Company’s Baltimore, Maryland office; or

 

  (4) Any other action or inaction by the Company that constitutes a material
breach of this Agreement;

provided, that within ninety (90) days after the initial existence of such
event, the Company shall be given notice and an opportunity, not less than
thirty (30) days, to effectuate a cure for such asserted “Good Reason” by
Executive. Executive’s resignation hereunder for Good Reason shall not occur
later than one hundred fifty (150) days following the initial date on which the
event Executive claims constitutes Good Reason occurred.

 

5



--------------------------------------------------------------------------------

(g) Continuing Covenant Not to Compete or Interfere with Relationships.
Regardless of anything in this Agreement to the contrary, following Executive’s
termination of employment pursuant to Section 11(f):

 

  (1) Executive’s obligations under Section 10(c) of this Agreement will
continue in effect; and

 

  (2) During the period ending on the first anniversary of Executive’s
termination, Executive shall not serve as an officer, director or employee of
any bank holding company, bank, savings bank, savings and loan holding company,
mortgage company or other financial institution that offers products or services
competing with those offered by the Bank from any office within thirty-five
(35) miles from the main office or any branch of the Bank and, further,
Executive shall not interfere with the relationship of the Company and the Bank
with any of their employees, agents, or representatives.

12. Termination in Connection with a Change in Control.

(a) Definition of Change in Control. For purposes of this Agreement, a Change in
Control means any of the following events:

 

  (1) Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and, as a result, persons who
were stockholders of the Company immediately before the merger or consolidation
hold less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation.

 

  (2) Acquisition of Significant Share Ownership: There is filed or required to
be filed a report on Schedule 13D or another form or schedule (other than
Schedule 13G) required under Sections 13(d) or 14(d) of the Securities Exchange
Act of 1934, if the schedule discloses that the filing person or persons acting
in concert has or have become the beneficial owner(s) of 25% or more of a class
of the Company’s voting securities, but this clause (2) shall not apply to
beneficial ownership of Company voting shares held in a fiduciary capacity by an
entity of which the Company directly or indirectly beneficially owns 50% or more
of its outstanding voting securities.

 

 

(3)

Change in Board Composition: If, during any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (d), each director who is first elected by the board (or first nominated
by the board for election by the stockholders) by a vote of at least two-thirds
( 2/3) of the directors who were directors at the beginning of the two-year
period shall be deemed to have also been a director at the beginning of the
two-year period; or

 

  (4) Sale of Assets: The Company sells to a third party all or substantially
all of its assets.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, in no event shall
the reorganization of the Bank from the mutual holding company form of
organization to the full stock holding company form of organization (including
the elimination of the mutual holding company) constitute a “Change in Control”
for purposes of this Agreement.

(b) Termination. If, within the period ending one year after a Change in
Control, (i) the Company terminates Executive’s employment Without Cause, or
(ii) Executive voluntarily terminates her employment With Good Reason, the
Company shall, within ten calendar days of the termination of Executive’s
employment, make a lump-sum cash payment to her equal to 2.99 times Executive’s
average Annual Compensation over the five (5) most recently completed calendar
years ending with the year immediately preceding the effective date of the
Change in Control. In determining Executive’s average Annual Compensation,
Annual Compensation shall include base salary and any other taxable income,
including, but not limited to, amounts related to the granting, vesting or
exercise of restricted stock awards or stock options, commissions, bonuses,
retirement benefits, director or committee fees and fringe benefits paid to
Executive or accrued or paid on Executive’s behalf during any applicable
calendar year. Annual Compensation shall also include profit sharing, employee
stock ownership plan and other retirement contributions or benefits, including
those made to or accrued on behalf of Executive under any tax-qualified or
non-qualified plan or arrangement (whether or not such amounts are taxable)
during any applicable calendar year. The cash payment made under this
Section 12(b) shall be made in lieu of any payment also required under
Section 11(f) of this Agreement because of a termination of Executive’s
employment; however, Executive’s rights under Section 11(f) are not otherwise
affected by this Section 12.

Also, upon termination under this Section 12, Executive shall receive for a
thirty-six (36) month period the benefits she would have received under any
retirement programs (whether tax-qualified or non-qualified) in which she
participated prior to her termination. The amount of these retirement benefits
will be determined by reference to the benefits Executive received or which the
Company accrued on Executive’s behalf under the benefit programs during the
twelve (12) months preceding the Change in Control. Executive will also continue
to participate in any Company -sponsored health (including medical and dental),
life, disability or similar insurance coverage or benefit plans for a thirty-six
(36) month period, under terms no less favorable than the most favorable terms
provided to senior executives during such period.

(c) The provisions of this Section 12 and Sections 14 through 26, including the
defined terms used in such sections, shall continue in effect until the later of
the expiration of this Agreement or two years following a Change in Control.

13. Indemnification and Liability Insurance.

(a) Indemnification. The Company agrees to indemnify Executive (and her heirs,
executors, and administrators) under this Agreement, and to advance expenses
related to this indemnification, to the fullest extent permitted under
applicable law and regulations against any and all expenses and liabilities that
Executive reasonably incurs in connection with or arising out of any action,
suit, or proceeding in which she becomes involved by reason of her service as a
director or Executive of the Company, or any of its subsidiaries (whether or not
Executive continues to serve as a director or Executive at the time of incurring
the expenses or liabilities). Covered expenses and liabilities include, without
limitation, judgments, court costs, attorneys’ fees and the costs of reasonable
settlements (subject to Board approval), provided legal action is brought
against Executive in her capacity as an Executive or director of the Company or
any of its subsidiaries. Indemnification for expenses shall not extend to
matters related to Executive’s termination for Cause. Notwithstanding anything
in this Section 13(a) to the contrary, the Company shall not be required to
provide any indemnification otherwise prohibited by applicable law or
regulation. The obligations of this Section 13(a) shall survive the term of this
Agreement by a period of six (6) years.

 

7



--------------------------------------------------------------------------------

(b) Insurance. During the period in which the Company must indemnify Executive,
the Company, at its expense, will arrange for Executive’s coverage (and her
heirs, executors, and administrators) under a directors’ and executives’
liability policy at least equivalent to the insurance coverage provided to
directors and senior executives of the Company.

14. Reimbursement of Executive’s Expenses to Enforce this Agreement. The Company
will reimburse Executive for all out-of-pocket expenses, including, without
limitation, reasonable attorneys’ fees, that Executive incurs in connection with
her successful enforcement of the Company’s obligations under this Agreement.
Successful enforcement shall mean the grant of an award of money or the
requirement that the Company take some action specified by this Agreement: as a
result of court order; or otherwise following an initial failure by the Company
to pay such money or take such action promptly following receipt of a written
demand from Executive stating the reason that the Company must make payment or
take action under this Agreement.

15. Limitation of Benefits Under Certain Circumstances. If the payments and
benefits pursuant to Section 12 of this Agreement, either alone or together with
other payments and benefits which Executive has the right to receive from the
Company, would constitute a “parachute payment” under Section 280G of the Code,
the payments and benefits pursuant to Section 12 shall be reduced or revised, in
the manner determined by Executive, by the amount, if any, which is the minimum
necessary to result in no portion of the payments and benefits under Section 12
being non-deductible to the Company pursuant to Section 280G of the Code and
subject to the excise tax imposed under Section 4999 of the Code. The Company’s
independent public accountants shall determine any reduction in the payments and
benefits to be made pursuant to Section 12, and the Company shall pay for the
accountant’s opinion with respect to such reduction. If the Company and/or
Executive do not agree with the accountant’s opinion, the Company shall pay to
Executive the maximum amount of payments and benefits pursuant to Section 12, as
selected by Executive, which the opinion indicates have a high probability of
not causing any of the payments and benefits to be non-deductible to the Company
and subject to the imposition of the excise tax imposed under Section 4999 of
the Code. The Company may also request, and Executive shall have the right to
demand that they request, a ruling from the IRS as to whether the disputed
payments and benefits pursuant to Section 12 have such tax consequences. The
Company shall promptly prepare and file the request for a ruling from the IRS,
but in no event shall the Company make such filing later than thirty (30) days
from the date of the accountant’s opinion referred to above. The request shall
also be subject to the Executive’s approval prior to filing; Executive shall not
unreasonably withhold her approval. The Company and Executive agree to be bound
by any ruling received from the IRS and to make appropriate payments to each
other to reflect any IRS rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code. Nothing contained
in this Agreement shall result in a reduction of any payments or benefits to
which Executive may be entitled upon termination of employment other than
pursuant to Section 12 hereof, or a reduction in the payments and benefits
specified in Section 12, below zero.

16. Injunctive Relief. Upon a breach or threatened breach of Section 11(g) of
this Agreement or the prohibitions upon disclosure contained in Section 10(c) of
this Agreement, the parties agree that there is no adequate remedy at law for
such breach, and the Company shall be entitled to injunctive relief restraining
Executive from such breach or threatened breach, but such relief shall not be
the exclusive remedy for a breach of this Agreement. The parties to this
Agreement further agree that Executive, without limitation, may seek injunctive
relief to enforce the Company’s obligations under this Agreement.

17. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon any corporate or other successor of the Company which shall
acquire, directly or indirectly, by merger, consolidation, purchase or
otherwise, all or substantially all of the assets or stock of the Company. Since
the

 

8



--------------------------------------------------------------------------------

Company has contracted for the unique and personal skills of Executive,
Executive shall not assign or delegate her rights or duties hereunder without
first obtaining the written consent of the Company.

18. No Mitigation. Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no payment under this Agreement shall be offset or reduced by any
compensation or benefits provided to Executive in any subsequent employment.

19. Notices. All notices, requests, demands and other communications made in
connection with this Agreement shall be made in writing and shall be deemed to
have been given when delivered by hand or 48 hours after mailing at any general
or branch United States Post Office, by registered or certified mail, postage
prepaid, addressed to the Company at its principal business office and to
Executive at her home address as maintained in the records of the Company.

20. No Plan Created by this Agreement. Executive and the Company expressly
declare and agree that this Agreement was negotiated between them and that no
provision or provisions of this Agreement are intended to, or shall be deemed
to, create any plan for purposes of the Employee Retirement Income Security Act
or any other law or regulation, and each party expressly waives any right to
assert the contrary. Any party who makes such an assertion in any judicial or
administrative filing, hearing, or process shall have materially breached this
Agreement upon making the assertion.

21. Amendments. No amendments or additions to this Agreement will bind the
parties unless made in writing and signed by all of the parties, except as
herein otherwise specifically provided.

22. Applicable Law. Except to the extent preempted by federal law, Maryland law
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.

23. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions of this Agreement.

24. Headings. Headings contained in this Agreement are for convenience of
reference only.

25. Entire Agreement. This Agreement, together with any understanding or
modifications agreed to in writing by the parties, shall constitute the entire
agreement among the parties hereto with respect to the subject matter of this
Agreement, other than written agreements with respect to specific plans,
programs or arrangements described in Sections 5 and 6.

26. Source of Payments. Notwithstanding any provision herein to the contrary, to
the extent payments and benefits, as provided by the Agreement, are paid or
received by Executive under the Employment Agreement in effect between Executive
and the Bank (the “Bank Agreement”), such compensation payment and benefits paid
by the Bank will be subtracted from any amount or benefit due simultaneously to
Executive under similar provisions of this Agreement. Payments pursuant to this
Agreement will be allocated in proportion to the level of activity and the time
expended on such activities by Executive as determined by the Company and the
Bank.

27. Section 409A of the Code.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Code, and specifically, with the “short-term deferral exception” under
Treasury Regulation Section 1.409A-1(b)(4) and the “separation pay exception”
under Treasury Regulation Section 1.409A-1(b)(9)(iii), and shall in all respects

 

9



--------------------------------------------------------------------------------

be administered in accordance with Section 409A of the Code. If any payment or
benefit hereunder cannot be provided or made at the time specified herein
without incurring sanctions on Executive under Section 409A of the Code, then
such payment or benefit shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of Section 409A
of the Code, all payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” (within the meaning
of such term under Section 409A of the Code), each payment made under this
Agreement shall be treated as a separate payment, the right to a series of
installment payments under this Agreement (if any) is to be treated as a right
to a series of separate payments, and if a payment is not made by the designated
payment date under this Agreement, the payment shall be made by December 31 of
the calendar year in which the designated date occurs. To the extent that any
payment provided for hereunder would be subject to additional tax under
Section 409A of the Code, or would cause the administration of this Agreement to
fail to satisfy the requirements of Section 409A of the Code, such provision
shall be deemed null and void to the extent permitted by applicable law, and any
such amount shall be payable in accordance with b. below. In no event shall
Executive, directly or indirectly, designate the calendar year of payment.

(b) If when separation from service occurs Executive is a “specified employee”
within the meaning of Section 409A of the Code, and if the cash severance
payment under Section 11(f)(ii) or 12(b) would be considered deferred
compensation under Section 409A of the Code, and, finally, if an exemption from
the six-month delay requirement of Section 409A(a)(2)(B)(i) of the Code is not
available (i.e., the “short-term deferral exception” under Treasury Regulations
Section 1.409A-1(b)(4) or the “separation pay exception” under Treasury
Section 1.409A-1(b)(9)(iii)), the Bank will make the maximum severance payment
possible in order to comply with an exception from the six month requirement and
make any remaining severance payment under Section 11(f)(ii) or 12(b) to
Executive in a single lump sum without interest on the first payroll date that
occurs after the date that is six (6) months after the date on which Executive
separates from service.

(c) If (x) under the terms of the applicable policy or policies for the
insurance or other benefits specified in Section 11(f)(ii) or 12(b) it is not
possible to continue coverage for Executive and her dependents, or (y) when a
separation from service occurs Executive is a “specified employee” within the
meaning of Section 409A of the Code, and if any of the continued insurance
coverage or other benefits specified in Section 11(f)(ii) or 12(b) would be
considered deferred compensation under Section 409A of the Code, and, finally,
if an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i)
of the Code is not available for that particular insurance or other benefit, the
Bank shall pay to Executive in a single lump sum an amount in cash equal to the
present value of the Bank’s projected cost to maintain that particular insurance
benefit (and associated income tax gross-up benefit, if applicable) had
Executive’s employment not terminated, assuming continued coverage for 36
months. The lump-sum payment shall be made thirty (30) days after employment
termination or, if Section 27(b) applies, on the first payroll date that occurs
after the date that is six (6) months after the date on which Executive
separates from service.

(d) References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

Attest:     BV FINANCIAL, INC.

/s/ Claudia L. Kraft

    By:  

/s/ Edmund T. Leonard

Attest:     EXECUTIVE

/s/ Daniel J. Gallagher, Jr.

    By:  

/s/ Carolyn M. Mroz

      Carolyn M. Mroz

 

11